Citation Nr: 0811631	
Decision Date: 04/09/08    Archive Date: 04/23/08

DOCKET NO.  03-17 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Entitlement to service connection for a skin rash, claimed 
as urticaria.

2. Entitlement to service connection for a right shoulder 
disability.

3. Entitlement to service connection for a left knee 
disability, including degenerative joint disease, to include 
as secondary to service-connected arthritis of the left 
ankle.

4. Entitlement to an initial rating in excess of 10 percent 
for arthritis of the left ankle.

5. Entitlement to an initial compensable rating for 
sinusitis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission

ATTORNEY FOR THE BOARD

Rebecca N. Poulson, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1974 to July 
1977.  

This case presents a somewhat confusing procedural 
background.  In an August 2002 rating decision, the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas in pertinent part denied service connection 
for a left ankle disability; skin rash; right shoulder/arm 
muscle strain; tinnitus; a sinus condition; and a left knee 
disability, to include a torn medical meniscus and arthritis.  
In November 2002, the veteran timely filed a Notice of 
Disagreement (NOD).  In January 2003, the RO issued a 
Statement of the Case (SOC).  The veteran filed a timely Form 
9 in June 2003.  In February 2004, the RO issued a decision 
granting service connection for tinnitus, rating it 10 
percent from November 15, 2001.  In October 2004, the RO 
provided a SOC with respect to the tinnitus claim.  In 
November 2005, the RO issued a decision granting service 
connection for left ankle arthritis, rating it 10 percent 
from November 15, 2001.  In November 2005, the RO provided a 
Supplemental Statement of the Case (SSOC) denying the skin 
rash, right shoulder/arm, and left knee claims.  In April 
2006, the RO issued a decision granting service connection 
for chronic sinusitis, rating it zero percent from November 
15, 2001.  In October 2006, the veteran submitted a Form 21-
4138 in which he expressed his disagreement with the 
disability ratings for his sinusitis and left ankle 
conditions.  He also withdrew the tinnitus claim.  In a March 
2007 correspondence, the veteran stated for the first time 
that his left knee disability was secondary to his service-
connected left ankle disability.  In May 2007, the RO 
provided a SSOC with respect to the sinusitis and left ankle 
rating claims.  In August 2007, the RO provided a SSOC 
denying direct and secondary service connection of the left 
knee.

After reviewing the above sequence of procedural events, the 
Board finds that the following issues are on appeal: (1) 
service connection for a skin rash; (2) service connection 
for a right shoulder disability; (3) direct and secondary 
service connection for a left knee disability; (4) an initial 
compensable rating for sinusitis; and (5) increased rating 
for a left ankle disability.  Accordingly, the issues are as 
styled on the first page of this Board decision. 
 
The veteran did not request a hearing on this matter.

Other Matters

In April 2003, the veteran filed a claim for service 
connection for bilateral hearing loss, vertigo with dizziness 
and nausea, and headaches.  In October 2003, the RO issued a 
decision granting service connection for bilateral hearing 
loss, rating it zero percent from April 28, 2003.  In January 
2004, the veteran timely filed a NOD.  In February 2004, the 
RO issued a decision denying service connection for headaches 
and peripheral vestibular disorder (claimed as vertigo, 
dizziness, and nausea).  In April 2004, the veteran timely 
filed a NOD.  The RO issued a SOC in October 2004 with 
respect to all three claims.  In February 2006, the veteran 
submitted a Form 21-4138 stating that he never received the 
October 2004 SOC and wished to appeal the RO's denial of 
service connection for peripheral vestibular disease and 
headaches.  The RO rejected the veteran's request in an April 
2006 letter, noting that the October 2004 SOC was mailed to 
the veteran's residence and had not been returned 
undeliverable.  The RO construed the February 2006 
correspondence as a request to reopen the claims for service 
connection for peripheral vestibular disease and headaches.  
In an October 2006 correspondence, the veteran indicated that 
he was withdrawing his hearing loss claim.  The Board notes 
that the RO has not developed the new and material evidence 
claims for service connection for peripheral vestibular 
disease and headaches.  Accordingly, these issues are 
referred to the RO for further development.

In an August 2002 rating decision, the RO denied service 
connection for a bilateral eye condition secondary to a sinus 
condition; hepatitis; and a lip deformity.  In November 2002, 
the veteran timely filed a NOD with respect to the eye 
condition and lip deformity claims.  In January 2003, the RO 
issued a SOC with respect to the eye condition and lip 
deformity claims.  In an April 2003 correspondence, the 
veteran withdrew his hepatitis, lip deformity, and bilateral 
eye condition claims.  In July 2006, the RO provided a SSOC 
denying service connection for a bilateral eye condition.  In 
an October 2006 correspondence, the veteran reiterated his 
withdrawal of the eye condition claim.  Therefore, these 
issues are not on appeal.

The issue of an initial rating in excess of 10 percent for 
left ankle arthritis is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claims and has notified him of the 
information and evidence necessary to substantiate the claims 
addressed in this decision; of the information VA failed to 
provide in a timely fashion, no prejudice to the veteran 
resulted.

2.  A skin rash was noted during active service and the 
medical evidence establishes that the veteran currently has a 
similar skin rash on his left arm; it is at least as likely 
as not that the veteran's current skin rash, diagnosed as 
uticaria, began during service.

3.  The veteran received treatment for a right shoulder 
injury during active service but the separation examination 
was normal and there is no medical evidence of a right 
shoulder disability until many years post-service; the 
preponderance of the competent evidence is against a nexus 
between a current diagnosis of a right shoulder disability 
and any incident of service, to include trauma.

4.  The veteran received treatment for a left knee injury 
during active service and the medical evidence establishes 
that he currently has degenerative joint disease or arthritis 
of the same joint, albeit first diagnosed many years after 
service; the preponderance of the evidence is against a nexus 
between his current left knee disability and service and 
there is no competent evidence to show that the veteran's 
left knee disability was caused or aggravated by his service-
connected left ankle disability. 

5.  The veteran's service-connected sinusitis is not 
manifested by one or two incapacitating episodes per year, it 
has not required prolonged antibiotic treatment; nor is there 
probative evidence of three to six nonincapacitating episodes 
characterized by headaches, pain, and purulent discharge or 
crusting. 


CONCLUSIONS OF LAW

1.  With application of the doctrine of reasonable doubt, a 
recurrent skin rash, diagnosed as uticaria and most recently 
involving the left arm, was incurred during active service.  
38 U.S.C.A. §§ 1131, 5107(b) (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.303 (2007).

2.  Service connection for a right shoulder disability is not 
warranted.  38 U.S.C.A. §§1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. § 3.102, 3.159, 3.303 (2007).

3.  A chronic left knee disability was not incurred in or 
aggravated by active service, nor may arthritis of the left 
knee be presumed to have been incurred therein; the veteran's 
left knee disability is not proximately due to or the result 
of a service-connected left ankle disability.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.310 (2007).

4.  The criteria for an initial or staged compensable rating 
for sinusitis have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
4.1, 4.2, 4.3, 4.4., 4.6, 4.7, 4.97, Diagnostic Code 6513 
(2007). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the veteran under the VCAA.

a. Duty to Notify  

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007) (outlining VCAA notice requirements); Beverly v. 
Nicholson, 19 Vet. App. 394 (2005) (same).  

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id. at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id.  

As discussed in more detail below, sufficient evidence is of 
record to grant the claim for service connection for a skin 
rash.  Therefore, no further development is needed with 
respect to this issue.

The December 2005, March 2006, and May 2007 letters from the 
RO satisfy these mandates.  The December 2005 letter informed 
the veteran about the type of evidence needed to support his 
claim for service connection for a right shoulder disability, 
left knee disability, and sinusitis.  The May 2007 letter 
informed the veteran about the type of evidence needed to 
support his claim for secondary service connection for a left 
knee disability.  These letters clearly disclosed VA's duty 
to obtain certain evidence for the veteran, such as medical 
records and records held by any Federal agency, provided the 
veteran gave consent and supplied enough information to 
enable their attainment.  It made clear that although VA 
could assist the veteran in obtaining these records, he 
carried the ultimate burden of ensuring that VA received all 
such records.  The December 2005 letter specifically asked 
the veteran to provide VA with any medical reports that he 
had.  The March 2006 letter, which followed the RO's grant of 
service connection for sinusitis, raised the downstream 
rating issue.  The Board thus finds that the veteran was 
effectively informed to submit all relevant evidence in his 
possession, and that he received notice of the evidence 
needed to substantiate his claims, the avenues by which he 
might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Beverly, 19 Vet. App. at 403; see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

It is also pertinent to note that with an appeal of the 
initial disability evaluation assigned for an original claim 
for service connection as in this case with the veteran's 
sinusitis, for such a downstream issue, VA's General Counsel 
has held that a VCAA notice is not required where notice was 
afforded for the originating issue, here service connection 
for sinusitis.  Specifically, VAOPGCPREC 8-2003 held that, 
if, in response to notice of its decision on a claim for 
which VA has already given the section 5103(a) notice, VA 
receives a notice of disagreement that raises a new issue, 
section 7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue. 

The Board recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did provide such notice to the veteran prior to the April 
2006 RO decision that granted service connection for 
sinusitis.  However, the RO did not provide such notice to 
the veteran prior to the August 2002 RO decision that denied 
service connection for a right shoulder disability and a left 
knee disability.  Where such a timing error occurred, the 
Board must presume that the error was prejudicial, and VA 
bears the burden of rebutting said presumption.  Sanders, 487 
F.3d at 886, 891 (recognizing that "VCAA notice errors are 
reviewed under a prejudicial error rule" and holding that 
"all VCAA notice errors are presumed  prejudicial and . . . 
VA has the burden of rebutting this presumption"); see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 111-16 (2005), rev'd 
on other grounds, 444 F.3d 1328  (Fed. Cir. 2006).  

Although the notice letter was not sent before the initial 
AOJ decision with respect to these two issues and such error 
is presumed prejudicial, the Board finds that the actions 
taken by VA after providing the notice have essentially cured 
the error or rebutted the presumed prejudice in the delayed 
timing of notice.  The December 2005 letter fully addressed 
all four notice elements, and the March 2006 letter provided 
rating and effective date notice.  Thereafter, the veteran 
had ample time to submit additional evidence concerning his 
right shoulder and left knee disabilities.  Furthermore, 
timely notice would not have operated to alter the outcome 
because the preponderance of the evidence is against service 
connection for a right shoulder disability and direct or 
secondary service connection for a left knee disability.  See 
Sanders, 487 F.3d at 887 (recognizing that "a demonstration 
that the outcome would not have been different in the absence 
of the error would demonstrate that there was no prejudice").  
The veteran has not raised an effective date claim, and in 
view of the foregoing, the Board cannot conclude that the 
defect in timing of Dingess notice affected the essential 
fairness of the adjudication.  The presumption of prejudice 
is therefore rebutted.  Furthermore, the left knee claim was 
readjudicated after all of the notice was provided.  See 
August 2007 supplemental statement of the case; Mayfield v. 
Nicholson, 444  F.3d 1328 (Fed. Cir. 2006) (holding that a 
timing error can be cured when VA employs proper subsequent 
process).  See also Prickett v. Nicholson, 20 Vet. App. 370, 
376-78 (2006) (validating the remedial measures of issuing 
fully compliant VCAA notification and readjudicating the 
claim in the form of an SOC to cure timing of notification 
defect).  The Board cannot conclude that the defect in timing 
of notice affected the essential fairness of the 
adjudication.  The presumption of prejudice is therefore 
rebutted.

b. Duty to Assist 

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes assisting 
the veteran in obtaining records and providing medical 
examinations or obtaining medical opinions when such are 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

The claim for service connection for a skin disease is 
granted by the instant Board decision and the claim for a 
higher rating for the veteran's service-connected left ankle 
disability is addressed in the remand below.  As to the 
remaining issues on appeal, VA informed the veteran of its 
duty to assist in obtaining records and supportive evidence, 
and the veteran in fact did receive joint examinations in 
March 2004 and April 2007; and sinus examinations in March 
2004 and January 2006.  The latter examinations included 
findings that are adequate for rating his sinusitis.  The 
March 2004 and April 2007 evaluations included opinions 
addressing the direct and secondary service connection 
questions' relating to the veteran's left knee disability and 
the question of whether there is a nexus between a current 
right shoulder disability and service.  The Board finds that 
the medical evidence of record is sufficient to resolve the 
claims addressed in this decision.  Thus, VA has no further 
duty to provide another examination or medical opinion.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94. 

II. Service Connection

a. Direct Causation

The Court has held that "[f]or service connection to be 
awarded, there must be (1) medical evidence of a current 
disability; (2) medical evidence, or in certain  
circumstances, lay evidence of an in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury."  Coburn v. Nicholson, 19  
Vet. App. 427, 431 (2006); accord Disabled Am. Veterans v. 
Sec'y of Veterans Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 
2005); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 
2004).  If the veteran fails to demonstrate any one element, 
denial of service connection will result.  Disabled Am. 
Veterans, supra; Coburn, supra.

With respect to the "current disability" prong, the Court has 
recognized that, "[i]n the absence of proof of a present 
disability there can be no valid claim" of service  
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) 
(recognizing that "[a] service-connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability"); see also Chelte v. 
Brown, 10 Vet. App. 268, 271, 272 (1997) (holding that the 
veteran's claim was not well grounded when the evidence  
"establishe[d] only that the veteran had a [disability] in 
the past, not that he has a current disability").

Turning to the second, "incurrence in or aggravation by 
service" prong, the Court has expressed that "[s]ervice 
connection for VA disability compensation . . . will be  
awarded to a veteran who served on active duty during a 
period of war . . . for any disease or injury that was 
incurred in or aggravated by" such service.  Caluza, 7 Vet. 
App. at 505.  VA may grant service connection, despite a 
diagnosis after discharge, when all the evidence, including 
that pertinent to service, establishes that the veteran 
incurred the disease during service.  See 38 C.F.R. § 
3.303(d); accord Caluza, supra ("When a disease is first 
diagnosed after service, service connection may nevertheless 
be established by evidence demonstrating that the disease was 
in fact 'incurred' during the veteran's service, or by 
evidence that a presumption period applied").  

With respect to the third, "nexus" prong, the veteran must 
demonstrate through medical evidence that "a causal 
relationship" exists between the present disability and an 
in-service event.  Shedden, 381 F.3d at 1167.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence must demonstrate that 
the claim is plausible.  Espiritu v. Derwinski, 2 Vet. App.  
492, 494 (1992).  Mere lay assertions of medical status do 
not constitute competent medical evidence.  Moray v. Brown, 5 
Vet. App. 211, 214 (1993) ("lay persons are not competent to 
offer medical opinions").  Alternatively, a veteran can 
establish a nexus between service and the current disability 
by offering medical or lay evidence of continuity of 
symptomatology and medical evidence of a nexus between the  
present disability and the symptomatology.  See Voerth v. 
West, 13 Vet. App. 117, 120 (1999); Savage v. Gober, 10 Vet. 
App. 488, 495 (1997). 

b.  Secondary Service Connection

Pursuant to 38 C.F.R. § 3.310(a), a "disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected."  See Evans v. 
West, 12 Vet. App. 22, 29 (1998) (noting requirements for 
establishing service connection on a secondary basis).  Thus, 
in order to establish a secondary service connection claim, 
the veteran must show: (1) the existence of a current 
(secondary) disability; (2) the existence of a service-
connected disability; and (3) evidence that the service-
connected disability proximately caused the secondary 
disability.  38 C.F.R. § 3.310(a).  If a veteran succeeds in 
establishing service connection for a secondary condition, 
"the secondary condition shall be considered a part of the 
original condition."  38 C.F.R. § 3.310(a).  

Under 38 C.F.R. § 3.310 (a), secondary service connection may 
be found where a service-connected disability aggravates 
another condition (i.e., there is an additional increment of 
disability of the other condition which is proximately due to 
or the result of a service- connected disorder).  Allen v. 
Brown, 7 Vet. App. 439 (1995).  A recent amendment to 38 
C.F.R. § 3.310, effective October 10, 2006, was enacted. See 
71 Fed. Reg. 52744 (2006).  The amendment essentially 
codifies Allen by adding language that requires that a 
baseline level of severity of the nonservice- connected 
disease or injury must be established by medical evidence 
created before the onset of aggravation.

c. Standard of Proof 

38 U.S.C.A. § 5107 sets forth the standard of proof applied 
in decisions on claims for veterans' benefits.  A veteran 
will receive the benefit of the doubt when an approximate 
balance of positive and negative evidence exists.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36  
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518,  
519-20 (1996).  

Skin Rash

The veteran contends that his duties as a shipfitter involved 
welding and cutting metals, which required the use of various 
cleaning materials that in turn caused   exposure to toxic 
chemicals.  He asserts that he developed a severe skin 
condition as a result.  The veteran claims that he first had 
a skin rash in 1975 and that he has continued to experience 
reoccurrences of the rash ever since.

The veteran's service medical records show that he was 
treated for tinea cruris in June 1975.  He complained of an 
itchy, scaley scalp in October 1976.  The impression was 
sebborheic dermatitis.  After being treated several times 
with no relief, he received a dermatology consultation.  He 
complained of a rash for two weeks consisting of round, 
raised lesions.  The veteran reported that the rash started 
on his scalp and spread to his neck, back, arms, and legs.  
The diagnosis was urticaria, which the clinician felt was 
caused by a medication or virus.  The veteran was again 
treated for the rash in November 1976 and in March 1977, he 
was treated for hives on his face.  Upon the latter 
evaluation, the clinician noted that the veteran had been 
treated for a similar problem in October 1976.

The June 1977 separation examination report shows a normal 
clinical evaluation of the skin.

In a May 2003 letter, F.V., M.D. (initials used to protect 
privacy) related that he was the veteran's treating physician 
and that they had known each other for twenty years.  He 
indicated that he was "well aware of many of the concerns 
confronting [the veteran] regarding his medical 
disabilities" and that he had "visited with [the veteran] 
regarding treatment plans for his conditions."  Dr. F.V. 
stated that, after talking with the veteran about his medical 
conditions and reviewing SMRs that he had provided, "[i]t is 
as likely as least likely" that the veteran's skin 
rash/urticaria was related to service.  Despite two separate 
RO requests for information, Dr. F.V. did not submit any 
medical records.

During a March 2004 VA skin examination, the veteran reported 
that he experienced a rash consisting of red spots 
approximately once every two months.  The last episode was 
two months prior.  The physician reviewed the claims file and 
noted that the veteran was treated during service for skin 
conditions.  Upon examination, the physician noted two 
erythematous excoriated nodules on the veteran's left arm but 
"no E/O rash."  The diagnosis was "history consistent with 
urticaria, although no evidence on exam today."

An August 2004 private provider progress note indicates that 
the veteran complained of a rash on his torso during a course 
of chemotherapy and radiation used to treat his colon cancer.

The Board notes at the outset that the service medical 
records are replete with findings relating to a recurrent 
skin rash.  The veteran's skin was reported to be normal on 
examination for separation from service but he claims that he 
has suffered from a recurrent skin rash since active service.  
The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno v. Brown, 6 Vet. 
App. 465, 469-470 (1994); Washington v. Nicholson, 19 Vet. 
App. 362, 368-69 (2005).   Finally, the March 2004 VA 
examiner noted two erythematous excoriated nodules on the 
veteran's left arm.  The diagnosis seems to imply that the 
veteran suffers from recurrent urticaria and the history 
obtained at that time indicated that it began during service.  

In view of the foregoing, the Board finds that the evidence 
is at least in equipoise as to whether the veteran has a 
recurrent skin rash, diagnosed as uticaria, most recently 
involving the left arm that began during service.  
Accordingly, service connection for his recurrent uticaria is 
warranted.  38 U.S.C.A. §§ 1131, 5107(b); 38 C.F.R. §§ 3.102, 
3.303.

Right Shoulder

The veteran's SMRs show that he was treated for a pulled 
right shoulder muscle in January 1977.  There was pain on 
motion but no loss of range of motion.  The treatment notes 
indicate that the veteran was instructed to return for an X-
ray but there is no indication that he underwent that 
examination.

The June 1977 separation examination report shows a normal 
clinical evaluation of all systems, to include the right 
shoulder.

In his June 2003 substantive appeal, the veteran made the 
following statement:

Several times while on active duty I injured my 
right shoulder.  I visited the Corpsman on numerous 
occasions for swelling and short periods of 
inability to fully utilize range of motion.  These 
visits also provided medication for pain and for 
swelling.  I was often provided muscle relaxers 
which only provided temporary relief.  Again, I was 
informed of minimizing my visits for this condition 
if I intended to continue with the U.S. military.

Upon VA examination in March 2004, the veteran related a 
history of difficulty with the right shoulder beginning in 
1975 or 1976 when he slipped and fell and pulled a muscle.  
He was treated with medications and returned to regular duty 
after a few days.  There was no medical follow-up.  The 
veteran stated that he had not seen a physician with respect 
to his right shoulder since service.  He reported slight pain 
with abduction.  While the impression following the 
examination was right shoulder strain, except for some 
difficulty with overhead activities, there were no functional 
deficits.  Examination revealed full, active, pain-free range 
of motion.  There was a negative impingement sign and a 
negative supraspinatus sign.  There was no instability.  The 
physician noted no pain over the AC joint, the biceps tendon, 
or the greater tuberosity.  X-rays revealed absorption of the 
distal clavicle.   The clinician determined that there was no 
evidence of significant disability or impairment with regard 
to the right shoulder.  The examiner also stated that "lack 
of medical followup since the time of his service would 
suggest that there is no evidence of chronic condition 
involving [] the right shoulder . . . that would be related 
to the service injuries noted in the medical records."

The Board determines that the evidence preponderates against 
the veteran's claim for service connection for a right 
shoulder disability.  The SMRs document that he injured his 
right shoulder during service.  However, his separation 
examination was negative for any pertinent abnormal findings 
and there is no post-service medical evidence of a right 
shoulder disability until many years after service.  There is 
even evidence that indicates there is no current right 
shoulder disability.  Upon review of the VA physician's 
comments following a March 2007 examination; the Board notes 
that the examination of the shoulder was essentially normal 
with the examiner specifically reporting that there were no 
function deficits, although an impression of right shoulder 
strain was recorded.  Dr. F.V. also referred to a "right 
shoulder strain" in his May 2003 letter.  In any event, the 
opinion from the physician following the thorough April 2007 
examination was to the effect that there is no nexus between 
a current right shoulder disability and service.  This 
opinion was based upon a review of all of the relevant 
medical evidence in the claims file and an examination of the 
veteran and it was supported by a rationale.  For these 
reasons, the April 2007 medical opinion is the most probative 
evidence regarding the claimed relationship between a current 
right shoulder disability and service.

It is also pertinent to note the significant lapse in time 
between the veteran's documented in-service right shoulder 
injury and the post-service diagnosis of a right shoulder 
strain.  Such negative evidence for approximately 25 years 
weighs against the claim.  See Maxson v. West, 12 Vet. App. 
453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 
284 F.3d 1335, 1358 (Feb. Cir. 2002) (en banc).  

In view of the foregoing, the Board finds that while the 
veteran received treatment for a right shoulder injury during 
active service, his separation examination was normal and 
there is no medical evidence of a right shoulder disability 
until many years post-service.  As to the question of a 
causal link, the preponderance of the competent evidence is 
against a nexus between a current diagnosis of a right 
disability and any incident of service, to include trauma.  
Accordingly, service connection for a right shoulder 
disability is not warranted on a direct or secondary basis.  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but as the preponderance 
of the evidence is against the claim for service connection 
for a right shoulder disability, the doctrine of reasonable 
doubt is not applicable and the claim must be denied.  Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001) (holding that 
"the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Left Knee

The veteran contends that he has a left knee disability that 
began during or as the result of service.  In the 
alternative, he asserts that the disability is secondary to 
his service-connected left ankle arthritis.

The veteran's SMRs show that he was treated for a left knee 
abrasion in May 1976. 

October 1997 treatment notes from a private provider indicate 
that the veteran reported injuring his left knee at work in 
April 1997.  Upon examination, there was "popping" and some 
instability but no true "locking."  The pain was localized 
to the medial side of the joint.  There was slightly limited 
flexion and only minimal sub patella crepitation.  There was 
no tenderness laterally and a 1+ medial laxity.  The veteran 
subsequently underwent a medial meniscectomy and 
chondroplasty.  The surgeon noted significant degenerative 
change on the medial femoral condyle.  A December 1997 
progress note indicates that the veteran had significant 
arthritis in the left knee.  A January 1998 progress note 
indicates that that veteran was "doing great" but that he 
"will have some problem in the future."  He was released to 
full duty.

Upon VA examination in March 2004, the veteran described an 
injury to the left knee while in service but could not recall 
the date.  He related being off duty for one day and then 
returning to regular duty with no medical follow up.  The 
veteran also described a work-related injury to the left knee 
in 1997.  The veteran reported "popping" and stiffness over 
the anterior more than the posterior aspects of the knee.  He 
also reported difficulty with prolonged standing or walking.  
He was unable to kneel or squat and had difficulty climbing.  
Examination revealed valgus pseudolaxity with tenderness 
along the medial joint line and moderate crepitation with no 
effusion.  There was no instability on anterior or posterior 
drawer, and no anterior Lachman's.  There was no varus or 
valgus instability.  X-rays revealed moderately severe 
degenerative joint disease involving primarily the medial 
compartment.  The impression was left knee injury, status 
post arthroscopy.  The physician determined that the 
veteran's left knee symptoms "are most likely related to his 
injury of 1997, and subsequent arthroscopy."  The examiner 
also stated that the "lack of medical followup since the 
time of his service would suggest that there is no evidence 
of chronic condition involving . . .the left knee that would 
be related to the service injuries noted in the medical 
records."

Upon VA examination in April 2007, the veteran related that 
he injured his left knee in service.  He reported that his 
left knee had been symptomatic since 2000, and that over the 
years it had progressively worsened.  He complained of daily 
pain, rated 9/10, which is aggravated by prolonged standing 
and walking.  The veteran denied the use of a supportive 
brace.  Upon examination, it was noted that his gait was 
abnormal with a left leg limp.  There was mild proliferation 
with mild crepitus upon extension flexion.  There was full 
extension to 140 degrees and full flexion from near 0 to 5 
degrees.  Repetitive motion produced fatigability but no 
pain.  There was no lack of endurance or weakness.  There was 
a negative McMurray's test medial and lateral.  There was 
also a negative posterior and anterior drawer sign.  X-rays 
revealed moderate tricompartmental degeneration changes and 
joint space narrowing most marked at the medial compartment.  
The diagnosis was degenerative joint disease.  The clinician 
made the following findings:

It is of note that the veteran previously suffered 
from severe degenerative joint disease which 
required a total right knee replacement in 1998.  
The years of arthritis affecting the right knee, 
requiring later right knee replacement most likely 
caused the veteran to compensate with the left 
lower extremity, creating more wear and tear on the 
left knee joint.  The veteran's left knee arthritis 
is not caused by or result of his left ankle 
condition.  Typically, it is the ipsilateral joint 
from the affected joint that becomes more arthritic 
in nature due to compensation mechanism.  More so 
it was his history of right knee arthropathy and 
not left ankle that created a compensation 
mechanism of increased degeneration of the left 
knee joint.

The Board determines that the evidence preponderates against 
the veteran's claim for service connection for a left knee 
disability.  As explained above, the veteran currently is 
service-connected for a left ankle disability and has a 
current diagnosis of DJD of the left knee.  The veteran is 
seeking service connection for his left knee disability based 
upon a link to service or, in the alternative, as secondary 
to his service-connected left ankle disability.  However, the 
record does not contain any medical evidence that links his 
left knee disability to service or a service-connected 
disability.  

The service medical records show that the veteran sustained a 
left knee injury but it is apparent that it only resulted in 
an abrasion and his separation examination of the lower 
extremities was normal.  There is no evidence any left knee 
disability, to include DJD, until 1997 or approximately 20 
years post-service and then only after he sustained a work-
related left knee injury.  

The Board notes that a private physician, F.V., in May 2003 
determined that the veteran's left knee condition was related 
to problems encountered during service.  This finding was 
made after F.V. reviewed some SMRs that the veteran had 
provided.  While the probative value of this opinion is 
diminished by an absence of a review of all the evidence of 
record and the somewhat vague nature of the nexus, it is of 
some weight in supporting the claim.   

The March 2004 VA examiner linked the veteran's left knee 
disability to his post-service accident in 1997.  The record 
in fact documents this post-service injury and indicates that 
the veteran filed for workers' compensation.  The March 2004 
examiner also noted the significant lapse in time between the 
veteran's 1977 service discharge and the complaints of knee 
pain some 20 years later in 1997.  Furthermore, a VA examiner 
reviewed the claims file in April 2007 before concluding that 
the veteran's left knee disability is not related to his left 
ankle disability.  Instead, the examiner attributed this 
condition to the veteran's 1998 right knee arthropathy.  A 
detailed rational was provided with citation to the clinical 
record.

The March 2004 and April 2007 VA opinions are of greater 
probative value because both clinicians reviewed and 
discussed the evidence as well as proving a more detailed 
rationale when compared to Dr. F.V's opinion.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995) (the opinion of a 
physician that is based on a review of the entire record is 
of greater probative value than an opinion based solely on 
the veteran's reported history).  

The gap of time of between an in-service left knee abrasion 
and the first post-service medical evidence of a diagnosis of 
a disability of the same joint (arthritis) is, in itself, 
significant and it weighs against the appellant's claim.  See 
Maxon, supra (evidence of a prolonged period without medical 
complaint can be considered in service connection claims). 

In view of the foregoing, the Board finds that, while the 
veteran received treatment for a left knee injury during 
active service and the medical evidence establishes that he 
currently has degenerative joint disease or arthritis of the 
same joint, it is apparent that the injury was relatively 
minor in nature as it only resulted in an abrasion and his 
separation examination was nor mal.  There is no post-service 
medical or X-ray evidence of a left knee disability until 
approximately 20 years after service and this was only after 
the veteran sustained a post-service, work-related injury.  
The preponderance of the evidence is against a nexus between 
his current left knee disability and service and the only 
competent evidence that addresses the claim for secondary 
service connection weighs against a finding that the 
veteran's left knee disability was caused or aggravated by 
his service-connected left ankle disability. 

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claim.  
Accordingly, the benefit of the doubt doctrine does not apply 
to the instant case and the claim for service connection for 
a left knee disability, to include as secondary to a service-
connected left ankle disability, must be denied. 38 U.S.C.A. 
§ 5107(b); Ortiz, supra; Gilbert, supra.







III. Increased Ratings

a. Law & Regulations 

Calculation of Disability Ratings

38 U.S.C.A. § 1155 sets forth provisions governing disability 
ratings, and it directs the Secretary to "adopt and apply a 
schedule of ratings of reductions in earning capacity from 
specific injuries or combination of injuries."  The schedule 
of ratings must provide for ten grades of disability, and no 
more, ranging from 10 percent to 100 percent in 10 percent 
intervals, upon which the payments of compensation shall be 
based.  38 U.S.C.A. § 1155.  In addition, "the Secretary 
shall from time to time readjust this schedule of ratings in 
accordance with experience."  38 U.S.C.A. 
§ 1155.

To this end, the Secretary promulgated 38 C.F.R. § 3.321(a), 
which requires the use of a "Schedule for Rating Disabilities 
. . . for evaluating the degree of disabilities in claims for 
disability compensation . . . and in eligibility 
determinations."  The provisions contained in the rating 
schedule approximate the average impairment in  earning 
capacity in civil occupations resulting from a disability.  
38 C.F.R. 
§ 3.321(a); accord 38 U.S.C.A. § 1155 ("The ratings shall be 
based, as far as practicable, upon average impairments of 
earning capacity resulting from such  injuries in civil 
occupations").  Separate diagnostic codes pertain to the 
various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  

b. Fenderson Appeal

In the instant case, the veteran has challenged the initial 
disability rating for sinusitis, as opposed to having filed a 
claim for an increased rating.  See Fenderson v. West, 12 
Vet. App. 119, 125-26 (1999) (noting distinction between 
claims stemming from an original rating versus increased 
rating).  The veteran thus seeks appellate review of the RO's 
initial disability rating because of his dissatisfaction with 
the noncompensable rating.  See id.  

In a Fenderson appeal, separate ratings may be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" rating.  Id. at 126.  The Board further 
notes that the rule that "the present level of disability is 
of primary importance," does not apply to a Fenderson appeal.  
Id. (recognizing that this rule "is not applicable to the 
assignment of an initial rating for a disability following an 
initial award of service connection for that disability") 
(internal quotation marks omitted); cf. Francisco v. Brown, 7 
Vet. App. 55, 58 (1994) (applying rule in increased rating 
case).  Instead, the Board gives consideration to all the 
evidence of record from the date of the veteran's claim.  
Fenderson, 12 Vet. App. at 126-27.   Additionally, "[w]hen 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability such doubt will be  resolved in favor of the 
[veteran]."  38 C.F.R. § 4.3.  "Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating."  
38 C.F.R. § 4.7. 

c. Standard of Proof 

38 U.S.C.A. § 5107 (West 2002) sets forth the standard of 
proof applied in decisions on claims for veterans' benefits.  
A veteran will receive the benefit of the doubt when an 
approximate balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).

Sinusitis

Under the rating criteria for sinusitis, a 10 percent 
evaluation is warranted for sinusitis when there are one or 
two incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 30 percent evaluation is warranted 
when there are three or more incapacitating episodes per year 
of sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; more than six non-incapacitating 
(episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  38 C.F.R. § 4.97 
DC 6513 (2007). 

There is very little evidence showing treatment for sinusitis 
during the course of the appeal.  During the March 2004 VA 
examination, the veteran reported chronic drainage from his 
nose "on and off throughout the years" since service.  The 
veteran denied any current complaints of facial pressure, 
facial pain, or sinus congestion.  Upon examination, his nose 
showed a deviated septum with moderate mucosal thickening, 
but no purulence and no evidence of sinusitis.  There was no 
postnasal drip, no masses, and no lesions.  An X-ray showed 
normal sinuses and no evidence of sinusitis.  During the 
January 2006 VA examination, the veteran complained of 
congestion, headaches, and runny nose with discharge.  These 
symptoms "come and go."  He denied fever, chills, nausea, 
and vomiting.  Upon examination, the nose was clear with no 
evidence of yellowish discharge.  No masses were noted.  The 
physician stated that "the diagnosis is history consistent 
with chronic sinusitis, although no evidence on exam today."

A compensable rating may not be assigned as there is no 
competent evidence even remotely suggesting that the veteran 
experiences one or two incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  There is no 
medical documentation of recurrent episodes of sinusitis with 
or without the need for antibiotic therapy that would support 
a compensable rating.

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the appellant's claim for an initial or 
staged compensable rating for his sinusitis.  38 U.S.C.A. § 
5107(b); Gilbert, supra; Ortiz, supra.
As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), the Board has considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, whether or not the veteran raised them, 
including § 3.321(b)(1), which governs extraschedular 
ratings.  See also Hupp v. Nicholson, 21 Vet. App. 342, 355 
(2007).  The Board finds that the evidence of record does not 
present such "an exceptional or unusual disability picture as 
to render impractical the application of the regular rating 
schedule standards."  38 C.F.R. § 3.321(b)(1) (2007).  The 
evidence does not show that the veteran's service-connected 
sinusitis has necessitated any hospitalizations let alone 
frequent ones, nor does it show that sinusitis has caused a 
marked interference with employment.  In the absence of such 
factors, the criteria for submission for assignment of an 
extraschedular rating for the veteran's sinusitis disability 
pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).


ORDER

Service connection for a recurrent skin rash, diagnosed as 
uticaria and most recently involving the left arm, is 
granted.

Service connection for a right shoulder disability is denied.

Service connection for a left knee disability, including 
arthritis, to include as secondary to a service-connected 
left ankle disability, is denied.

An initial or staged compensable rating for sinusitis is 
denied. 


REMAND

The Board finds that additional development is warranted to 
address the merits of the veteran's claim of an initial 
rating in excess of 10 percent for arthritis of the left 
ankle.  38 C.F.R. § 19.9 (2007).  A summation of the relevant 
evidence is set forth below.

Upon VA examination in March 2004, the veteran reported pain 
over the anterior and lateral aspects of the ankle.  
Examination revealed dorsiflexion of 20 degrees and plantar 
flexion of 30 degrees.  There was mild effusion and 
tenderness along the anterior aspect of the ankle.  There was 
also moderate instability on anterior drawer both in plantar 
flexion and in neutral.  X-rays revealed diffuse moderate 
degenerative changes with osteophytic formations.  The 
impression was left ankle injury with moderate arthritis.  

In November 2005, the veteran's service-connected left ankle 
disability was rated 10 percent under Diagnostic Codes 5010-
5271.  

Upon VA examination in April 2007, the veteran reported that 
he has used supportive braces and wraps for support, but 
denied current use of braces or splints.  He complained of 
daily pain only when he is standing or walking for more than 
three hours without rest.  His duties as a mail carrier 
include 12 hour shifts, five to six days a week.  The pain 
subsides with non-weightbearance and rest.  The veteran takes 
vicodin daily for left ankle pain, which he rated 5/10.  Upon 
examination of the left ankle, there was no proliferation but 
2 + pitting edema was noted.  There was full range of motion 
from the neutral position.  The veteran was able to dorsiflex 
to 20 degrees and plantar flex to 45 degrees.  He could also 
varus and valgus angulate without difficulty.  Repetitive 
motion produced weakness and fatigability but no pain.  There 
was no lack of endurance on repetitive motion on 
dorsiflexion, plantar flexion, as well as varus or valgus.  
There was no inflammation, palpable tenderness, warmth, or 
erythema.  X-rays revealed mild degenerative changes with 
spurring distal tibia.  The diagnosis was traumatic arthritis 
of the left ankle. 

The April 2007 VA examination was not discussed in the May 
2007 SSOC.  Instead, the RO relied on the results from the 
March 2004 VA examination.  The Board is prohibited from 
reviewing additional evidence received prior to certification 
of an appeal in the absence of a waiver of RO jurisdiction.  
See 38 C.F.R. § 19.37(a).  Here, there is no waiver of RO 
jurisdiction over the most recent VA examination report.  The 
RO must consider this additional evidence and if the claim is 
not granted, issue an appropriate SSOC.  See 38 C.F.R. §§ 
19.31, 20.1304(c) (2007).  

In addition, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589, 593 (1991), the Board has considered the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations, whether or not the veteran raised them, 
including § 3.321(b)(1) (2007), which governs extraschedular 
ratings.  The Board finds that the evidence of record does 
present such "an exceptional or unusual disability picture as 
to render impractical the application of the regular rating 
schedule standards."  38 C.F.R. § 3.321(b)(1).  The veteran 
has indicated that his job as a mail carrier requires him to 
work 12 hour shifts.  He reports daily pain after standing or 
walking for more than three hours.  The Board remands the 
question of whether an extraschedular rating is warranted for 
the veteran's left ankle disability pursuant to 38 C.F.R. § 
3.321(b)(1) for appropriate action.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the veteran and 
inform him that he should submit any evidence 
that he has or can obtain in support of the 
claim for an extraschedular rating for his 
left ankle disability, to include statements 
from employers (former or current) or co-
workers from the Post Office who can attest to 
his difficulties on the job as a result of his 
left ankle disability.

2.  Thereafter, the RO should refer the issue 
of whether an extraschedular rating is 
warranted for the veteran's service-connected 
left ankle disability under the provisions of 
38 C.F.R. § 3.321(b)(1) to the VA Chief 
Benefits Director.  If the benefit sought is 
not granted to the veteran's satisfaction, the 
veteran and his representative should be 
provided an SSOC and an appropriate period of 
time for response.

3.  The RO must consider the report of the 
April 2007 VA examination in reajudicating the 
claim for an initial or staged rating in 
excess of 10 percent for the veteran's left 
ankle disability and if the claim is not 
granted, issue an appropriate SSOC.  See 38 
C.F.R. §§ 19.31, 19.37, 20.1304(c) (2007).  

The case should then be returned to the Board for further 
appellate consideration if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
R. F. WILLIAMS 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


